Dismissed and Memorandum Opinion filed September 8, 2005








Dismissed and Memorandum Opinion filed September 8,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00282-CV
____________
 
CHRISTIE PATRICK
AND ED BILLINGS, Appellants
 
V.
 
MID‑CONTINENT
CASUALTY COMPANY, Appellee
 

 
On Appeal from the
270th District Court
Harris County, Texas
Trial Court Cause
No. 03‑10925 
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed
March 3, 2004.
On August 31, 2005, the parties filed a
joint motion to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
 
 
/s/        Eva M. Guzman
Justice
 
Judgment rendered
and Memorandum Opinion filed September 8, 2005.
Panel consists of
Justices Yates, Edelman, and Guzman.